            Case 1:20-cv-01043-AT Document 43 Filed 07/22/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                             

 VOLKSWAGEN GROUP OF AMERICA, INC.,


                        Plaintiff,
                                                           CASE NO: 1:20-CV-01043 (AT) (SN)
                 v.
                                                           STIPULATION AND ORDER
 GPB CAPITAL HOLDINGS, LLC,                                REGARDING CONFIDENTIAL
                                                           DISCOVERY MATERIAL
                        Defendant.



       Subject to the approval of the Court, IT IS HEREBY STIPULATED AND AGREED, by

and between the undersigned parties to this litigation through their respective counsel, that the

following provisions of this Protective Order (the “Protective Order”) shall govern the exchange

of confidential information in this matter:

       1.      Counsel for any party, person or entity producing in discovery may designate any

document, information contained in a document, information revealed in an interrogatory response

or information revealed during a deposition as “Confidential” if counsel determines, in good faith,

that such designation is necessary to protect the interests of the client as detailed in the paragraphs

below. It is the intent of the parties and of the Court that information will not be designated as

Confidential for tactical reasons and that nothing shall be designated as Confidential without a

good faith belief that there is good cause why it should not be part of the public record in this case.

       2.      “Confidential Information” means commercially sensitive, non-public business

information, sensitive personal or financial information, which is either restricted by law or would

likely, in the good faith opinion of the designating party, harm the designating party’s business,

commercial, financial, or personal interests or cause the designating party to violate his, her, or its
            Case 1:20-cv-01043-AT Document 43 Filed 07/22/20 Page 2 of 10




privacy or confidentiality obligations to others, that is produced in this litigation. Notwithstanding

the foregoing, Confidential Information shall not include (1) any information which was lawfully

and properly in the possession of any party as of the commencement of this lawsuit and was not

shared as confidential information in the first instance, or (2) any information which is in the public

domain.

       3.      Information and documents may be designated as Confidential Information by any

party to this action, whether or not the designating party is the producing party. Information and

documents may also be designated as Confidential Information by the person or entity producing

it, whether or not the producing party is a party to this action. Such designations may only be made

if the information and documents are (a) produced or served, formally or informally, pursuant to

the Federal Rules of Civil Procedure, Court Order, or in response to any other formal or informal

discovery request in this action; and/or (b) filed with the Court. Information and documents

designated as Confidential Information are to be stamped “CONFIDENTIAL.”

       4.      Unless ordered by the Court or otherwise provided for herein, the Confidential

Information disclosed will be held and used by the person receiving such information solely for

use in connection with the above-captioned action. Confidential Information shall not be used for

any purpose separate or distinct from this litigation.

       5.      Any party may challenge the confidential treatment of any document designated by

another party at any time, on the grounds that the information or material should not have been

marked for confidential treatment. In the event that a party challenges another party’s designation,

counsel shall make a good faith effort to resolve the dispute, and in the absence of a resolution, the

challenging party may thereafter seek resolution by the Court. The burden rests on the designating

party seeking confidentiality to demonstrate that the designation is appropriate. Nothing in this


                                                  2
            Case 1:20-cv-01043-AT Document 43 Filed 07/22/20 Page 3 of 10




Protective Order constitutes an admission by any party that Confidential Information disclosed in

this case is relevant or admissible. Each party specifically reserves the right to object to the use or

admissibility of all Confidential Information disclosed, in accordance with applicable laws and

court rules. A party’s election not to challenge the Confidential treatment of any document

produced by any other party shall not be construed as an admission that such document satisfies

the criteria set forth in this Order for designation of Confidential Information.

       6.      Information or documents designated as “Confidential Information” may be

disclosed, summarized, described, characterized, or otherwise communicated or made available in

whole or in part, only to the following persons:

               a.      the parties to this action, including in-house counsel;
               b.      outside counsel of record for parties and any other counsel employed by any
                       party to this action, and regular or temporary employees and service vendors
                       of such counsel (including outside copying and litigation support services)
                       assisting in the conduct of this action for use in accordance with the
                       Protective Order;
               c.      subject to Paragraphs 7 and 8, experts, consultants, and investigators
                       (including their professional staff) assisting counsel for parties that have
                       appeared in this action;
               d.      any person indicated to be the author, addressee, or a copy recipient of the
                       Confidential Information, or any other person who otherwise is shown to
                       have knowledge of the Confidential Information, the receipt of which is not
                       otherwise a violation of this Protective Order;
               e.      subject to Paragraphs 7 and 8, witnesses, noticed or subpoenaed deponents,
                       and their counsel, who counsel for a party in good faith believes may be
                       called to testify at trial or deposition in this action. Those witnesses or
                       deponents who are shown Confidential Information shall not be allowed to
                       retain copies;
               f.      the Court, court personnel, any appellate court having jurisdiction of any
                       appeal of this action, and jurors, potential jurors, or alternate jurors;
               g.      court reporters and videographers (and their staff) employed in connection
                       with this action;
               h.      subject to paragraphs 7 and 8, any mediators or arbitrators that the parties
                       engage in this action or that this Court may appoint; and
               i.      any other person only upon order of the Court or upon stipulation of the
                       party that produced the Confidential Information.



                                                   3
            Case 1:20-cv-01043-AT Document 43 Filed 07/22/20 Page 4 of 10




       7.      Prior to disclosing or displaying Confidential Information to any person listed in

Paragraph 6(c), (e), and (h), counsel shall:

               a.      inform the person of the confidential nature of the information or
                       documents;
               b.      inform the person that this Court has enjoined the use of the information or
                       documents by him/her for any purpose other than this litigation and has
                       enjoined the disclosure of that information or documents to any other
                       person;
               c.      provide the person with a copy of this Protective Order.

       8.       The Confidential Information may be displayed to and discussed with the persons

identified in 6(c), (e), and (h) only on condition that prior to any such display each person must

sign an agreement to be bound by this Order in the form attached hereto as Exhibit A. In the event

that such person refuses to sign an agreement in the form attached as Exhibit A, the party desiring

to disclose the Confidential Information may seek appropriate relief from the Court. Counsel who

makes any disclosure of Confidential Information shall retain each executed copy of Exhibit A.

       9.      Each person who has access to Confidential Information shall take all due

precautions to prevent the unauthorized or inadvertent disclosure of such material.

       10.     The designating party may waive the confidentiality provisions of this Protective

Order as to any information designated as Confidential Information or any portion thereof only by

explicit written waiver. Such waiver shall not result in a waiver of the confidential status of any

other information deemed Confidential Information pursuant to this Protective Order. Use of

information acquired through independent search or investigation (other than discovery from the

parties to this action or non-party discovery obtained in this action) or which is in the public

domain shall not be restricted by the terms of this Protective Order.

       11.     Any party who either objects to any designation of Confidential Information

asserted by any other party or subpoenaed person or entity, or who, by contrast, requests further


                                                 4
          Case 1:20-cv-01043-AT Document 43 Filed 07/22/20 Page 5 of 10




limits on disclosure (such as “attorneys’ eyes only” in extraordinary circumstances), may at any

time prior to the trial of this action serve upon counsel for the designating party a written notice

stating with particularity the grounds of the objection or request. If agreement cannot be reached

promptly, counsel for all affected parties are instructed to follow Local Civil Rule 37.2 and the

procedures set forth in this Court’s Individual Practices Rule II.C. If any party challenges the

designation of any Confidential Information, the burden to properly maintain the designation shall,

at all times, remain with the party that made the designation to show that said document or

information should remain Confidential Information. Any party who disagrees with the

Confidential Information designation must nevertheless abode by the designation until the matter

is resolved by agreement of the parties or by order of the Court.

       12.     If any party becomes legally compelled to disclose any Confidential Information of

another party (whether by lawful subpoena, judicial or administrative order, applicable law, rule

or regulation, or otherwise), that party shall use all reasonable efforts to provide the other parties

with prior notice thereof, unless precluded by applicable laws or rules. Such prior notice, if

permitted by time or allowed under the request, should be at least ten (10) days prior to any

disclosure. Any party wishing to protect its Confidential Information or prevent such disclosure

shall bear the burden and cost to do so.

       13.     If any party contends that it inadvertently produced material without marking it

with the appropriate confidentiality designation or inadvertently produced material with an

incorrect confidentiality designation (the “Inadvertently Disclosed Information”), the producing

party may give written notice to the receiving party or parties, including appropriately stamped

substitute copies of the Inadvertently Disclosed Information.         Any Inadvertently Disclosed

Information shall not constitute or be deemed a waiver or forfeiture of any claim of privilege or


                                                  5
          Case 1:20-cv-01043-AT Document 43 Filed 07/22/20 Page 6 of 10




work product protection with respect to the Inadvertently Disclosed Information and its subject

matter. Within five (5) business days of receipt of the substitute copies, the receiving party shall

return or destroy the previously unmarked or mismarked items and all copies thereof and provide

written confirmation to the producing party, unless the receiving party seeks to dispute that the

Inadvertently Disclosed Information is privileged or otherwise protected as set forth below. Until

the dispute is resolved or ruled upon, the receiving party shall undertake to keep such Inadvertently

Disclosed Information restricted solely for use in connection with the dispute over the privilege or

protection.

       14.     Within five (5) business days of the notification that such Inadvertently Disclosed

Information has been returned or destroyed, the disclosing party shall produce a privilege log with

respect to the Inadvertently Disclosed Information. The receiving party may move the Court for

an order compelling production of the Inadvertently Disclosed Information. The producing party

retains the burden of establishing the privileged or protected nature of any Inadvertently Disclosed

Information. Nothing in this Protective Order shall limit the right of any party to request an in

camera review of the Inadvertently Disclosed Information.

       15.     The testimony of any witness deposed on oral examination shall be deemed

Confidential Information for a period of five (5) business days after receipt by counsel of the

transcript of the deposition, unless an extended period of time is agreed to between counsel to the

parties either during the deposition or after counsel’s receipt of the transcript of the deposition.

The fact that a question posed at a deposition would elicit Confidential Information shall not be

grounds for an objection but shall be grounds for sequestration of any deposition attendee not

permitted to receive Confidential Information by the terms of this Protective Order, prior to the

answering of such question. If counsel believes that the deposition transcript or a portion thereof


                                                 6
          Case 1:20-cv-01043-AT Document 43 Filed 07/22/20 Page 7 of 10




constitutes Confidential Information, counsel shall designate by page and line number, in writing,

to opposing counsel within the five-business day period those portions of the transcript constituting

Confidential Information. Any portion that is not designated is deemed not to contain Confidential

Information. The Protective Order shall not preclude counsel for the parties from using during

any deposition in this action any documents or information that has been designated as

Confidential Information.

       16.     All information subject to confidential treatment in accordance with the terms of

this Protective Order that is filed with the Court, including any pleadings, motions or other papers

filed with the Court that includes Confidential Information, shall be filed under seal to the extent

permitted by law (including, without limitation, any applicable rules of court) and shall be kept

under seal until further order of the Court. It shall be the obligation of the party filing any

pleadings, motions or other papers with the Court that contain Confidential Information to comply

with the applicable rules of court, including the Court’s Individual Practices, regarding redaction

and filing under seal, including Rule IV.A of this Court’s Individual Practices in Civil Cases. To

the extent that the Court requires any further act by the parties as a precondition to the filing of

documents under seal (beyond the submission of this Protective Order or measures necessary to

comply with Court rules regarding redactions and filing under seal), it shall be the obligation of

the designating party of the documents to be filed with the Court to satisfy any such precondition.

Where possible, only the portions of the filings containing Confidential Information shall be filed

under seal.

       17.     All parties are hereby placed on notice that the Court is unlikely to seal or otherwise

afford confidential treatment to any discovery material introduced in evidence at trial, even if such

material has previously been sealed or designated as Confidential Information. The Court also


                                                 7
          Case 1:20-cv-01043-AT Document 43 Filed 07/22/20 Page 8 of 10




retains unfettered discretion whether or not to afford “Confidential” treatment to any Confidential

Information contained in any document submitted to the Court in connection with any motion,

application, or any motion, application, or proceeding that may result in an order and/or decision

by the Court.

       18.      This Protective Order may be amended by the agreement of counsel for the parties

in the form of a written and executed amendment to the Protective Order.

       19.      This Protective Order shall survive the termination of the litigation. At the

conclusion of the litigation, the Confidential Information and any copies thereof shall be promptly

(and in no event no later than sixty (60) days after entry of final judgment no longer subject to

further appeal) returned to the designating party or certified as destroyed, except that the parties’

counsel shall be permitted to retain their working files on the condition that such files will remain

confidential.

       20.      Pending court approval of this Protective Order, the parties agree to abide by all of

its terms, as if it had been approved by the Court.

       21.      Nothing in this Protective Order shall limit a party’s use of its own information or

material or prevent a party from disclosing its own information or materials to any person. Such

disclosure shall not affect any designation made pursuant to the terms of this Protective Order, so

long as the disclosure is made in a manner that is reasonably calculated to maintain the

confidentiality of the information.

       22.      Unless the parties stipulate otherwise, evidence of the existence or nonexistence of

a designation under this Protective Order shall not be admissible for any purpose during any

proceeding on the merits of this action.




                                                  8
Case 1:20-cv-01043-AT Document 43 Filed 07/22/20 Page 9 of 10
         Case 1:20-cv-01043-AT Document 43 Filed 07/22/20 Page 10 of 10




                                         EXHIBIT A

        I have been informed by counsel that certain documents or information to be disclosed to
me in connection with the matter entitled Volkswagen Group of America, Inc. v. GPB Capital
Holdings, LLC, Civil Action No. 1:20-cv-01043 (AT) (SN), have been designated as confidential.
I have been informed that any such documents or information labeled “CONFIDENTIAL” are
confidential by Order of the Court and cannot be disclosed to any person or used for any purpose
other than in this litigation.

        I have read the foregoing statement and the Protective Order and hereby agree that I will
comply with the Protective Order and will not disclose any document labeled “CONFIDENTIAL”
or any information contained in any document labeled “CONFIDENTIAL” to any person other
than attorneys involved in this litigation. I further agree not to use any document labeled
“CONFIDENTIAL” or any information contained in any document labeled “CONFIDENTIAL”
for any purpose other than this litigation.


Dated: _____________________




_________________________
NAME




                                               10
